Citation Nr: 9925243	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-20 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for 
posttraumatic stress disorder prior to November 7, 1996.  

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for post traumatic stress disorder 
(PTSD) to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The service-connected PTSD does not result in more than 
definite industrial impairment.  

2.  The veteran's service-connected PTSD does not approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

PTSD is no more than 30 percent disabling.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 and 
Code 9411 (1996 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD has 
increased in severity.  He wrote that he was seen on a 
regular basis at the Atlanta Veterans Center.  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  

The rating criteria changed during the pendency of the claim.  
Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as 100 percent disabling where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, with psychoneurotic symptoms of such 
severity that the reliability, flexibility and efficiency 
levels are so reduced as to result in considerable industrial 
impairment.  A 30 percent evaluation required that impairment 
of the ability to establish or maintain effective and 
wholesome relationships with people, with psychoneurotic 
symptoms which resulted in a reduction of initiative, 
flexibility, efficiency and reliability levels so as to 
produce definite industrial impairment.  38 C.F.R. Part 4, 
Codes 9400-9411 (1996) (effective prior to November 7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety, 
dissociative, somatoform, mood and chronic adjustment 
disorders and PTSD, is:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....100 
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective 
relationships............................
..................................70 
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and-long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
........50 
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..........30 

61 Fed. Reg. 52701, 52702 (1996). 38 C.F.R. §4.130 (1998).  

The Board has reviewed the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2 (1997).  However, the current rating is 
based on the current extent of the disability, so this 
discussion will focus on the recent evidence, which is the 
most probative source of information as to the current extent 
of the disability.  See Francisco v. Brown, 7 Vet.App. 55 
(1994).  

I.  Background

Service connection for PTSD was granted in May 1991 and 
assigned a 10 percent rating.  In January 1994 the veteran 
made a claim for an increased rating for PTSD.  After three 
examinations and an RO hearing the evaluation was increased 
to 30 percent in January 1999.  

At the VA mental disorders-PTSD, examination, dated February 
1994 the veteran reported that he was not able to hold a job.  
He stated that he was laid off from his last job in May 1993 
and that he worked in sales and management.  The veteran 
indicated that he was depressed and anxious.  Memories of 
Vietnam kept cropping up.  He also reported that he could not 
relate to people.  The veteran was married and felt apart and 
isolated.  He stated that he was not under any medical care.  

Upon examination the veteran was neatly dressed, with a very 
quiet, solemn expression and manner.  He entered easily into 
conversation.  Associative processes were normal.  There were 
no delusional or hallucinatory elements.  His mood was 
depressed.  The veteran's sensorium was intact.  The examiner 
determined that the veteran was competent and the diagnosis 
was PTSD.  

In January 1995 a RO hearing was held.  The veteran testified 
that he had nightmares two to three times per month and that 
observing any type of trauma, such as a motor vehicle 
accident triggered symptoms.  He reported that helicopters 
and the smell of diesel fuel triggered flashbacks.  The 
veteran complained of flashbacks resulting in disorientation, 
sweating and depression.  He described episodes of startle 
response.  

The veteran gave a history of alcohol abuse and stated that 
he still drank following episodes of stress and nightmares.  
He testified that he had no social life and had difficulty 
having loving feelings towards his family.  The veteran 
described his marriage as a distant relationship.  

He indicated that the U.S. Postal Service employed him as a 
letter carrier and that he had over 20 jobs in 25 years, with 
his longest period of employment at any one place being three 
years.  The veteran stated that he worked in sales due to the 
fact he could work independently, citing problems with 
authority.  He cited current anxiety regarding his current 
employment.  

The veteran denied any hospitalization or psychiatric 
treatment.  He stated that a private marriage counselor had 
seen him and his wife, and he was currently being followed by 
the Veterans Center.  

The veteran submitted a statement at the hearing outlining 
his military experiences and describing nightmares occurring 
two to three times per month for over ten years, 
preoccupation with thoughts of Vietnam events occurring eight 
to ten times per month for the last 25 years, and flashbacks 
once every other month for the past five years.  He described 
numbness, sleep disturbance, difficulty concentrating, guilt, 
depression, a nervous stomach, avoidance of activities 
reminiscent of Vietnam, isolation, self-medication with 
alcohol, concern over losing his temper, difficulty trusting 
others, constantly changing jobs and avoiding sharing his 
feelings.  

VA examination report, dated January 1995, provided that the 
veteran's manners were very solemn, quiet and subdued.  The 
veteran spoke in a low, soft, mournful voice, deliberately, 
answering questions promptly, to the point.  Thought 
processes were normal.  There were no delusional or 
hallucinatory elements.  His mood was definitely depressed.  
The veteran's sensorium was intact.  The examiner opined that 
the veteran was competent and the diagnosis was PTSD.  

In a letter, dated March 1995, a private therapist wrote that 
the veteran was seen from January 1991 to the present, in 
both individual and group therapy, for PTSD and related 
problems.  The therapist indicated that the veteran continued 
with weekly therapy sessions.  His problems consisted of 
anger, rage, depression, difficulty holding employment, and 
serious social functioning which placed all of his 
significant relationships in jeopardy.  He was diagnosed as 
having PTSD with chronic depression, which was maintained 
with drug therapy.  

In July 1995 the veteran's wife submitted a written statement 
concerning her husband's PTSD.  She wrote that his inability 
to respect and adhere to any authority had a major impact on 
his employment longevity.  His inconsistent behaviors, from 
either totally over-complaint to complete lack of response or 
overreactions were difficult to deal with.  

The veteran's wife was troubled by his inability to relate to 
his sons.  He was very easily agitated with the boys, 
overreacting to minor incidences and completely ignoring 
important issues.  She stated that the veteran's inconsistent 
and often volatile behavior made it very difficult to raise 
four sons.  

The veteran's wife asserted that his past continued to haunt 
his ability to cope with both responsibility and authority.  
His distrust and hostility to persons with authority and or 
influence over him led to some very self-defeating actions.  
She reported that the veteran was unable to maintain steady 
employment.  His indifference to his sons and her problems 
hurt their family and led to very strained family 
relationships.  

She wrote that the veteran had been attending counseling 
sessions with the VA for several years.  However, he is very 
inconsistent and often overreacts or reacts very 
inappropriately.  The financial duress that their family has 
undergone during this process was tremendously stressful on 
family members.  

A psychiatric mental status examination report, dated 
November 1998, disclosed that the veteran's affect was 
constricted with an angry and irritable mood.  His legs were 
shaking throughout the interview and his eyes were often 
closed.  The veteran rubbed his forehead frequently and 
appeared very intense.  His eye contact was poor and thought 
blocking was present.  The veteran's attention and 
concentration were impaired.  He was unable to name five 
prior presidents but was able to do serial 7's.  The veteran 
was able to recall two of the three objects after five 
minutes, however his insight and judgment were fair.  He 
denied suicidal ideation.  

The diagnoses were chronic PTSD and major depressive 
disorder.  The veteran's PTSD Global Assessment of 
Functioning (GAF) score was 51 and the major depressive 
disorder GAF score was 55.  His overall GAF was 51.  The GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  See 
Carpenter v. Brown, 8 Vet. App. 240, 243, 244 (1995).  A 51 
to 60 GAF rating indicates moderate symptoms.  DSM-IV.

The psychiatrist indicated that the veteran's depressive 
disorder represented a progression of his PTSD symptoms.  She 
wrote that he had been employed for the past 12 months and 
was capable of managing benefits.  

II.  Analysis

Clearly the veteran's symptomatology met the requirements for 
a 30 percent evaluation under the old criteria.  The 
veteran's PTSD GAF score was 51.  This is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Both the 
veteran and his wife describe his difficulty in social and 
occupational functioning; his inability to maintain a job and 
family stress.  

However, the veteran's his GAF score does not indicate severe 
or considerable impairment in his ability to establish or 
maintain effective or favorable relationships with people or 
virtual isolation in the community.  His GAF of 51 is 
indicative of moderate symptoms.  Although he reported having 
no social life the veteran attends group therapy at the Vet 
Center.  This shows that the veteran is not virtually 
isolated in the community.  

Severe or considerable disability is required under the old 
criteria to warrant an evaluation in excess of the current 30 
percent.  The examiners have not identified such symptoms.  
Neither the veteran nor his wife has described psychoneurotic 
symptoms of such severity and persistence that there is 
severe or considerable impairment in the ability to obtain or 
retain employment.  Both have indicated that the veteran has 
had many jobs over the years and that he has had difficulty 
maintaining employment.  However, the difficulty seems to be 
with maintaining rather than obtaining employment.  The 
veteran testified that he has had 20 jobs in 25 years.  He 
does not have trouble obtaining employment.  His wife wrote 
that his difficulty in maintaining employment is due to his 
inability to respect and adhere to any authority.  

The veteran's symptoms do not meet the criteria for a higher 
evaluation under the new criteria.  The examiners have not 
identified panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-term 
memory; impaired abstract thinking; or disturbances of 
motivation and mood.  The psychiatric examination report of 
November 1998 provided that the veteran's affect was 
constricted not flattened.  He was able to do serial 7's and 
he was able to recall 2 out of 3 objects after five minutes.  
This demonstrates that the veteran's short-term memory was 
not impaired.  Neither the veteran nor his wife reported 
panic attacks.  

Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name were not 
identified by the examiners.  Although the November 1998 
examination indicated that thought blocking was present 
suicidal ideation was denied and the veteran was oriented to 
place, month, year and date.  The veteran testified to 
nightmares two to three times per month however a higher 
evaluation requires persistent delusion or hallucinations.  

As the veteran's symptoms do not meet the requirements for a 
higher evaluation under the new criteria an increased 
evaluation is not warranted.  

The Board notes that the RO established a 30 percent 
evaluation effective November 7, 1996, the date of the 
revised regulations.  There has not been a change in the 
veteran's disability during the appeal period.  The Board 
does not agree that the new criteria are a liberalizing 
regulation.  The veteran met the criteria for a 30 percent 
evaluation under both the old and the new criteria.  
Therefore a 30 percent evaluation relates back to his 
competent assertion that his disability increased in 
severity.  In reaching this determination, the Board has 
considered the General Counsel Opinion that addressed the 
definition of the term definite.  


ORDER

A 30 percent evaluation for PTSD prior to November 7, 1996 is 
granted, subject to the law and regulations governing the 
payment of monetary awards.  An evaluation in excess of 30 
percent for PTSD, from November 7, 1996, is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

